Case:20-80109-swd Doc#:5 Filed: 09/30/2020 Page1of3

Form summon (07/09)
United States Bankruptcy Court
Western District of Michigan
One Division Ave., N.
Room 200
Grand Rapids, MI 49503

 

IN RE: Debtor (name used by the debtor in the last 8 years,
including married, maiden, trade, and address):

. . Case Number 20-00325-swd
Interlogic Outsourcing,

Inc. Adv. Pro. No. 20-80109-swd
Debtor
OneSource Virtual, Inc. Chapter 11
Plaintiff Honorable Scott W. Dales
Interlogic Outsourcing,
Inc.
PrimePay, LLC
Defendant

 

 

 

 

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to submit a motion or answer to the complaint which is attached to
this summons to the clerk of the bankruptcy court 30 (thirty) days after the date of issuance of this
summons, except that the United States and its offices and agencies shall submit a motion or answer to the
complaint within 35 days.

Address of Clerk:
Michelle M. Wilson, Clerk of Court

United States Bankruptcy Court

One Division Ave., N.
Room 200
Grand Rapids, MI 49503

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

Name and Address of Plaintiff's
Attorney:
John R. Humphrey
Taft Stettinius & Hollister LLP
One Indiana Square
Suite 3500
Indianapolis, IN 46204

If you make a motion, your time to answer is governed by Bankruptcy Rule 7012.
IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT TO ENTRY

OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR
THE RELIEF DEMANDED IN THE COMPLAINT.

Date Issued: September 25, 2020

Clerk of the Bankruptcy Court
s/ Michelle M. Wilson

 
Case:20-80109-swd Doc#:5 Filed: 09/30/2020 Page 2 of 3

CERTIFICATE OF SERVICE

I, ANNA M. OLAVE _ certify that | am, and at all times during the

service of process was, not less than 18 years of age and not a party to the matter concerning which
service of process was made. | further certify that the service of this summons and a copy of the complaint
was made SEPTEMBER 30, 2020 by:

_X_Mail service: Regular, first class United States mail, postage fully pre-paid, addressed to:

Interlogic Outsourcing, Inc. c/o Corporation Service Company
135 North Pennsylvania Street, Suite 1610, Indianapolis, IN 46204

____ Personal Service: By leaving the process with defendant or with an officer or agent of defendant at:
____ Residence Service: By leaving the process with the following adult at:

____ Publication: The defendant was served as follows: [Describe briefly]

 

____ State Law: The defendant was served pursuant to the laws of the State of
as follows: [Describe briefly]

Under Penalty of perjury, | declare that the foregoing is true and correct.

Date: 7/ 30/2 Q20 Signature: Ler. M, Whe

Print Name: Anna M. Olave, Taft Stettinius & Hollister LLP

Business Address: One Indiana Square, Suite 3500

City.____Indianapolis__—State:___IN Zip: _ 46204
Case:20-80109-swd Doc#:5 Filed: 09/30/2020 Page 3 of 3
CERTIFICATE OF SERVICE

I, ANNA M. OLAVE , certify that | am, and at all times during the

service of process was, not less than 18 years of age and not a party to the matter concerning which
service of process was made. | further certify that the service of this summons and a copy of the complaint

was made SEPTEMBER 30, 2020 by:

_X_ Mail service: Regular, first class United States mail, postage fully pre-paid, addressed to:

PrimePay, LLC, c/o Corporation Service Company
251 Little Falls Drive, Wilmington, DE 19808

____ Personal Service: By leaving the process with defendant or with an officer or agent of defendant at:
____ Residence Service: By leaving the process with the following adult at:

____ Publication: The defendant was served as follows: [Describe briefly]

____ State Law: The defendant was served pursuant to the laws of the State of :

as follows: [Describe briefly]

Under Penalty of perjury, | declare that the foregoing is true and correct.

Date: 4/30/2030 Signature: ZL vm. ZA. Ooure

Print Name: Anna M. Olave, Taft Stettinius & Hollister LLP

Business Address: One Indiana Square, Suite 3500

City:___Indianapolis____ State: IN Zip:__ 46204
